TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                          NO. 03-02-00234-CR




                                       Thomas Hunter, Appellant

                                                      v.

                                      The State of Texas, Appellee


         FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
               NO. 2010995, HONORABLE JON N. WISSER, JUDGE PRESIDING




                 Appellant pleaded guilty to cocaine delivery enhanced by two previous felony convictions.

See Tex. Health & Safety Code Ann. ' 481.112 (West Supp. 2002). The district court adjudged him

guilty and assessed punishment at imprisonment for three years, as called for in a plea bargain agreement.

Appellant filed a general notice of appeal.

                 When a defendant pleads guilty to a felony and the punishment assessed does not exceed

that recommended by the prosecutor and agreed to by the defendant, the notice of appeal must state that

the appeal is for a jurisdictional defect, or that the substance of the appeal was raised by written motion and

ruled on before trial, or that the trial court granted permission to appeal. Tex. R. App. P. 25.2(b)(3); see

Cooper v. State, 45 S.W.3d 77, 79 (Tex. Crim. App. 2001) (rule 25.2(b) limits appeal in every plea

bargain, felony case). Appellant=s notice of appeal does not comply with this rule and fails to confer

jurisdiction on this Court. Whitt v. State, 45 S.W.3d 274, 275 (Tex. App.CAustin 2001, no pet.).
                 The appeal is dismissed for want of jurisdiction.




                                                  Bea Ann Smith, Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel

Dismissed for Want of Jurisdiction

Filed: May 2, 2002

Do Not Publish




                                                     2